Appellate Case: 21-7015     Document: 010110641224      Date Filed: 02/04/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       February 4, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  JOSEPH Z. WOMBLE,

        Plaintiff - Appellant,

  v.                                                         No. 21-7015
                                                 (D.C. No. 6:14-CV-00385-JFH-SPS)
  JERRY CHRISMAN; TOMMY SHARP,                               (E.D. Okla.)

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

       Plaintiff Joseph Z. Womble, who was an inmate at the Mack Alford

 Correctional Center in Oklahoma, brought Eighth Amendment claims under

 42 U.S.C. § 1983 against Warden Jerry Chrisman and Deputy Warden Tommy Sharp

 (“Defendants”). The district court granted summary judgment against Mr. Womble,

 holding that he had not exhausted his administrative remedies as required by the

 Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). Mr. Womble has



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-7015      Document: 010110641224      Date Filed: 02/04/2022    Page: 2



 appealed. Exercising jurisdiction under 28 U.S.C. § 1291, we reverse and remand for

 further proceedings consistent with this opinion.

                                     I. Background

       This appeal involves a civil rights lawsuit Mr. Womble filed in 2014 while

 serving a sentence in the custody of the Oklahoma Department of Corrections

 (“ODOC”). Mr. Womble, who has since been released, originally named as

 defendants the governor of Oklahoma and other high-level officials. The district

 court dismissed those defendants from the case at an early stage pursuant to

 Fed. R. Civ. P. 12(b)(6).

       While that dismissal was on appeal, 1 Mr. Womble filed an amended complaint

 in November 2015, naming Mr. Chrisman and Mr. Sharp as defendants. He asserted

 Eighth Amendment claims under 42 U.S.C. § 1983 based on allegations of

 inadequate nutrition and unhygienic prison conditions due to overcrowding. In

 October 2016, Defendants moved to dismiss the amended complaint for failure to

 state a claim. Their motion did not identify exhaustion of administrative remedies as

 a ground for dismissal. The district court granted Defendants’ motion, and its order

 also made no mention of exhaustion. Mr. Womble appealed the dismissal of his

 claims against Defendants. We reversed, holding his amended complaint plausibly

 alleged claims of inadequate nutrition and failure to maintain sanitary facilities. See




       1
         We subsequently dismissed the appeal for lack of prosecution. Womble v.
 Parker (“Womble I”), No. 15-7066 (10th Cir. Jan. 21, 2016).
                                            2
Appellate Case: 21-7015     Document: 010110641224       Date Filed: 02/04/2022     Page: 3



 Womble v. Chrisman (“Womble II”), 770 F. App’x 918, 923-24, 925 (10th Cir.

 2019).

          On remand, Defendants filed a summary judgment motion in September 2019,

 arguing, among other things, that Mr. Womble had not exhausted his administrative

 remedies. The district court granted the motion, holding “there are no genuine issues

 of material fact with respect to whether Plaintiff’s claims are unexhausted.” Aplt.

 App. Vol. 2 at 401. Mr. Womble timely appealed.

                                     II. Discussion

          Mr. Womble argues the district court erred in granting summary judgment in

 favor of Defendants. We review de novo a district court’s grant of summary

 judgment under Fed. R. Civ. P. 56. Burnett v. Sw. Bell Tel., L.P., 555 F.3d 906, 907

 (10th Cir. 2009). We must “view the evidence and draw reasonable inferences

 therefrom in the light most favorable to the nonmoving party.” Talley v. Time, Inc.,

 923 F.3d 878, 893 (10th Cir. 2019) (internal quotation marks omitted).

          Mr. Womble’s appeal presents two issues. First, he argues Defendants waived

 or forfeited the right to assert an exhaustion defense. Second, he contends that even

 if Defendants did not waive or forfeit the defense, the district court erred in holding

 that he failed to exhaust his administrative remedies. We need not decide the first

 issue because, under the circumstances here, we hold Mr. Womble is excused from

 any failure to exhaust.




                                            3
Appellate Case: 21-7015     Document: 010110641224         Date Filed: 02/04/2022     Page: 4



        A. Waiver and Forfeiture

        The PLRA requires exhaustion of “such administrative remedies as are

 available” prior to filing a § 1983 action concerning prison conditions. 42 U.S.C.

 § 1997e(a). The exhaustion requirement is mandatory, but the Supreme Court has

 explained that the word “mandatory” in this context does not mean exhaustion must

 be pled and demonstrated in the complaint. Jones v. Bock, 549 U.S. 199, 211-12

 (2007). Instead, “it falls. . . to the defendant to raise lack of exhaustion as an

 affirmative defense.” Id. at 211. Here, Defendants raised the exhaustion defense, but

 Mr. Womble contends they did so too late and therefore waived or forfeited it. See

 United States v. Olano, 507 U.S. 725, 733 (1993) (“Whereas forfeiture is the failure

 to make the timely assertion of a right, waiver is the intentional relinquishment or

 abandonment of a known right.” (internal quotation marks omitted)).

        Mr. Womble argues that because exhaustion is an affirmative defense, it stands

 to reason that it can be waived or forfeited. See Fort Bend Cnty. v. Davis, 139 S. Ct.

 1843, 1849 (2019) (“[A]n objection based on a mandatory claim-processing rule may

 be forfeited if the party asserting the rule waits too long to raise the point.” (internal

 quotation marks omitted)); Johnson v. Testman, 380 F.3d 691, 695 (2d Cir. 2004)

 (holding in the PLRA context that the failure to exhaust available administrative

 remedies is an affirmative defense that is waivable), abrogated on other grounds by

 Woodford v. Ngo, 548 U.S. 81 (2006). Defendants waived the exhaustion defense,

 Mr. Womble contends, because their litigation conduct demonstrates they



                                              4
Appellate Case: 21-7015      Document: 010110641224          Date Filed: 02/04/2022      Page: 5



 “knowingly and intelligently relinquished” the defense. Wood v. Milyard, 566 U.S.

 463, 470 n.4 (2012).

        In particular, Defendants omitted the exhaustion defense from their motion to

 dismiss even though their co-defendants, represented by the same counsel, elected to

 include the defense in their earlier motion to dismiss. 2 Unlike their co-defendants,

 Defendants only challenged the adequacy of Mr. Womble’s complaint under

 Fed. R. Civ. P. 12(b)(6). Defendants raised the exhaustion defense for the first time

 on remand, after we reversed and held that Mr. Womble had adequately pled

 constitutional claims against Defendants. See Womble II, 770 F. App’x at 923-25.

 According to Mr. Womble, Defendants waived or at least forfeited the exhaustion

 defense by raising it after an entire round of appeals and nearly four years after they

 were added to the case. See Davis, 139 S. Ct. at 1848, 1852 (affirming holding in

 Title VII discrimination case that defendant had forfeited exhaustion defense by

 asserting it for the first time “[y]ears into the litigation . . . after an entire round of

 appeals all the way to the Supreme Court”).

        In response, Defendants seem to concede that the exhaustion defense can be

 waived or forfeited in a PLRA case, but argue they did not do so here. Defendants

 contend it would have been improper to assert an exhaustion defense in their Rule

 12(b)(6) motion, citing Freeman v. Watkins, 479 F.3d 1257 (10th Cir. 2007). In

 Freeman, we concluded that after Jones, 549 U.S. 199, inmates no longer have the


        2
         In ruling on the co-defendants’ motion to dismiss, the district court did not
 address the exhaustion defense.
                                               5
Appellate Case: 21-7015    Document: 010110641224        Date Filed: 02/04/2022       Page: 6



 duty of pleading exhaustion, “and therefore it [was] no longer appropriate for the

 district court to require an affirmative showing of exhaustion” in the complaint.

 Freeman, 479 F.3d at 1260. We went on to observe, “only in rare cases will a district

 court be able to conclude from the face of the complaint that a prisoner has not

 exhausted his administrative remedies and that he is without a valid excuse.” Id.

 (internal quotation marks omitted). That observation, however, was made in the

 context of “the district court’s ability to raise sua sponte the exhaustion requirement.”

 Id. Nothing in Freeman suggests that it is improper for a defendant in a PLRA case

 to raise lack of exhaustion in a Rule 12(b)(6) motion. Defendants also fail to explain

 why it would have been improper for them to assert an exhaustion defense in their

 Rule 12(b)(6) motion, but not for their co-defendants to have done so. In short,

 Defendants’ insistence that they “properly raised exhaustion at the first opportunity,”

 Ans. Br. at 17, is inconsistent with the record and unsupported by our case law.

       Ultimately, however, we need not determine whether Defendants waived or

 forfeited the exhaustion defense. As discussed below, even if Defendants did not

 waive or forfeit the defense, the district court erred in dismissing Mr. Womble’s

 claims for failure to exhaust his available administrative remedies.

       B. Exhaustion

       “We review de novo the district court’s finding of failure to exhaust

 administrative remedies.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir.

 2002). “Requiring exhaustion allows prison officials an opportunity to resolve

 disputes concerning the exercise of their responsibilities before being haled into

                                            6
Appellate Case: 21-7015    Document: 010110641224        Date Filed: 02/04/2022    Page: 7



 court.” Jones, 549 U.S. at 204. In order “to properly exhaust administrative

 remedies prisoners must complete the administrative review process in accordance

 with the applicable procedural rules . . . that are defined not by the PLRA, but by the

 prison grievance process itself.” Id. at 218 (internal quotation marks and citation

 omitted).

       ODOC has a four-step “Offender Grievance Process,” set forth in its

 Operations Memorandum OP-090124. The first step requires an inmate to discuss an

 issue informally with staff. OP-090124, § IV.B. If that fails, the inmate may then

 submit a “Request to Staff” or “RTS” detailing the issue and identifying a proposed

 remedy. Id., § IV.C. If the RTS is denied, the inmate may submit a formal

 grievance, using an “Offender Grievance Report Form,” to the facility’s reviewing

 authority, usually the warden or the warden’s designee. Id., § V.A. The “Offender

 Grievance Report Form” must be accompanied by the RTS. Id. Finally, the inmate

 may appeal the denial of a formal grievance to the Administrative Review Authority

 (“ARA”), who is the director of ODOC or a designee. Id., § VII.B.

       Critically for our purposes, if the reviewing authority does not respond within

 30 days of submission, an inmate may send a grievance to the ARA with evidence

 showing the grievance was sent to the proper reviewing authority but not answered.

 Id., § V.C.4. ODOC’s procedures identify only two types of grievance forms for

 inmates to use for submission to an ARA: (1) a Misconduct/Grievance Appeal Form,

 and (2) a Request to Submit a Misconduct/Grievance Appeal Out of Time.



                                            7
Appellate Case: 21-7015    Document: 010110641224        Date Filed: 02/04/2022    Page: 8



 Id., §§ VII.B.1.a & XII.A. The procedures do not specify which form an inmate

 should use to raise with the ARA that a reviewing authority has failed to respond.

       Here, Mr. Womble filed at least three separate grievances in an effort to

 exhaust his administrative remedies, but we need only focus on his third attempt.

 Mr. Womble submitted an RTS to Mr. Sharp on July 8, 2018. Mr. Sharp denied it on

 the ground that it lacked specifics. Mr. Womble then sent an “Offender Grievance

 Report Form” to Warden Chrisman, which explained: “This facility is overcrowded.

 The Supreme Court in Rhodes v. Wilson 3 has said that while overcrowding itself is

 not an 8th [A]mendment violation, rights infringed upon due to overcrowding are

 actionable. My right to nutritious food, airflow, and a health hab[ilitative]

 environment have been encroached upon by the stackin[g] of inmates in dayrooms,

 libraries, and TV rooms.” Aplt. App. Vol. 2 at 335-36. Mr. Chrisman never

 responded.

       Having received no response to his third grievance, Mr. Womble filed a

 Misconduct/Grievance Appeal Form with the ARA, pursuant to § V.C.4 of ODOC’s

 grievance procedures. On that form, Mr. Womble explained that he filed an RTS,

 Mr. Sharp responded, and he then filed a grievance to which Mr. Chrisman did not

 respond. The ARA denied Mr. Womble’s appeal in a single line: “YOU CANNOT



       3
          Mr. Womble probably intended to cite Rhodes v. Chapman, 452 U.S. 337
 (1981), in which the Supreme Court rejected the proposition that double-celling of
 inmates could itself be cruel and unusual punishment. See id. at 348 (“The double
 celling made necessary by the unanticipated increase in prison population did not
 lead to deprivations of essential food, medical care, or sanitation.”).
                                            8
Appellate Case: 21-7015    Document: 010110641224        Date Filed: 02/04/2022      Page: 9



 APPEAL A NON-RESPONSE. REFER TO OP-090124 SECTION V.C. FOR

 GUIDANCE.” Aplt. App. Vol. 2 at 340.

        The ARA’s insistence that Mr. Womble could not appeal a non-response is

 perplexing because § V.C seems to contemplate exactly what Mr. Womble was trying

 to do: bring to the ARA’s attention a facility’s non-response to a grievance. It

 appears, however, that the ARA was insisting on a hyper-technical reading of that

 section, in which a prisoner is permitted to grieve a non-response, but is not

 permitted to appeal one. See OP-090124, § V.C.4 (“If there has been no response by

 the reviewing authority within 30 calendar days of submission, the offender may send

 a grievance to the administrative review authority . . . with evidence of submitting

 the grievance to the proper reviewing authority.” (emphasis added)).

        The problem with that reading is that ODOC does not provide a form for filing

 a “grievance” with the ARA. Defendants insist that Mr. Womble should have used a

 facility-level grievance form, but it would have made little sense to use that form

 rather than the ARA-specific appeal form. Among other things, the facility-level

 grievance form warns the prisoner he may not attach anything to the form except an

 RTS and response, Aplt. App. Vol. 2 at 335. Yet § V.C.4 requires the prisoner to

 submit evidence of an unanswered grievance. In addition, the facility-level grievance

 form requires the prisoner to indicate whether the grievance is being sent to the

 warden, district supervisor, or correctional health services administrator. On its face,

 the form does not contemplate that it may be used for sending a grievance to the

 ARA.

                                            9
Appellate Case: 21-7015    Document: 010110641224        Date Filed: 02/04/2022       Page: 10



        As we explained above, the PLRA only requires the exhaustion of “available”

  administrative remedies. “Where prison officials prevent, thwart, or hinder a

  prisoner’s efforts to avail himself of an administrative remedy, they render that

  remedy ‘unavailable’ and a court will excuse the prisoner’s failure to exhaust.” Little

  v. Jones, 607 F.3d 1245, 1250 (10th Cir. 2010). Here, the ARA’s designee

  apparently rejected Mr. Womble’s attempt to bring to the ARA’s attention a

  non-response on the ground that Mr. Womble used the wrong form. Yet ODOC does

  not appear to have a form suited to § V.C.4 grievances. The absence of such a form

  rendered the final step of exhaustion unavailable. Accordingly, we excuse

  Mr. Womble’s failure to exhaust administrative remedies regarding his Eighth

  Amendment claims.

        C. Defendants’ Proposed Alternative Grounds for Affirmance

        Defendants argue that even if we determine that Mr. Womble is excused from

  the exhaustion requirement, we should still affirm on the alternative grounds that

  either Mr. Womble failed to prove an Eighth Amendment violation or that

  Defendants are entitled to qualified immunity. We decline the invitation. See

  Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1256 (10th Cir. 2011) (“affirming on legal

  grounds not considered by the trial court is disfavored”).




                                            10
Appellate Case: 21-7015    Document: 010110641224       Date Filed: 02/04/2022   Page: 11



                                    III. Conclusion

        For the foregoing reasons, we reverse the judgment of the district court and

  remand for further proceedings consistent with this opinion.


                                            Entered for the Court


                                            Veronica S. Rossman
                                            Circuit Judge




                                           11